                Case: 19-14826        Doc: 19      Filed: 02/12/20     Page: 1 of 3




                     IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE WESTERN DISTRICT OF OKLAHOMA

In Re:


Anthony Todd Catania                                       Case No. 19-14826-JDL
                                                           Chapter 13

          Debtor.


                  OBJECTION TO CONFIRMATION OF AMENDED
                CHAPTER 13 PLAN COMBINED WITH REQUEST FOR
             CONVERSION OR DISMISSAL IF CONFIRMATION IS DENIED

         COMES NOW John Hardeman, Chapter 13 Trustee ("Trustee"), and pursuant to 11

U.S.C. Sections 1322, 1325 and 1326, objects to confirmation of the debtor's Amended Chapter

13 Plan ("plan" or "amended plan"). In support of his Objection to Confirmation, the Trustee

states as follows:

         * The plan as proposed is not feasible in that the total of all monthly amounts proposed to

be paid to creditors during the first two month(s) of the plan exceeds the proposed monthly plan

payment. In accordance with 11 U.S.C. Section 1322(a)(1), a chapter 13 plan must provide for

the submission of such portion of the income of the debtor as is necessary for the execution of

the plan. The amount proposed to be paid into the plan by the debtor during the first two months

of the plan is not sufficient to appropriately fund the plan.
               Case: 19-14826       Doc: 19      Filed: 02/12/20     Page: 2 of 3




       * The debtor has not provided the Trustee with information required in connection with

the review of disposable income. Without the required information, the Trustee is unable to

determine whether the debtor is committing all disposable income toward the payment of

unsecured creditors in accordance with 11 U.S.C. Section 1325(b). As a result, the Trustee

objects to the plan based upon the failure to commit all disposable income to the payment of

unsecured debts. The information initially needed in order to review disposable income is

paystubs.

       WHEREFORE, for the reasons stated above, the Trustee respectfully requests that

confirmation of the amended plan be denied and that the Court grant such other relief as is

warranted including, but not limited to, conversion or dismissal of the case pursuant to 11 U.S.C.

Section 1307(c).

                                                Respectfully Submitted,

                                                s/John Hardeman
                                                ___________________
                                                John Hardeman, Trustee
                                                321 Dean A. McGee Avenue
                                                PO Box 1948
                                                Oklahoma City, OK 73101
                                                13trustee@chp13okc.com
                                                Tel: (405) 236-4843
                                                Fax: (405) 236-1004

                               CERTIFICATE OF MAILING

     This is to certify that on February 12, 2020, a true and correct copy of the foregoing
document was served by U.S. Mail, first class, postage prepaid, on the following:

Anthony Todd Catania
16200 Royal Crest Lane
Edmond, OK 73013
Case: 19-14826   Doc: 19    Filed: 02/12/20   Page: 3 of 3




                           s/John Hardeman
                                                        JS
                           John Hardeman, Trustee
